,)-·   .   .   .
                                                                                                                                             l
       AO 24SB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                           UNITED STATES DISTRICT COU T
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                     MA~
                                                                                                                   1__:
                                                                                                                   1-:_  112019

                                                                                                                  CL-f:-.f-J"< US lJISTHICT COURT
                            United States of America                                JUDGMENT I                ~{!Ri[MJN]{fJC{!:~!SJtALIFORNIA
                                                                                                              w                        1,,.,.fJEPUTY
                                            v.                                      (For Offenses Committed       ftm:-N<wembeH,l9&r)-rnTTV


                            Santos Jimenez-Robledo                                  Case Number: 3:19-mj-21209

                                                                                    Thomas S Sims
                                                                                    Defendant's Attorney


       REGISTRATION NO. 83844298
       THE DEFENDANT:
        1:8:1 pleaded guilty to count(s) _l_o_f_C_o_m_p'--l_a_in_t~---------------------
        0 was found guilty to count( s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                   Nature of Offense                                                           Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

       D The defendant has been found not guilty on count(s)
                                                                                -------------------
       0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                IMPRISONMENT
          The defendant l's he eby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                          TIME SERVED                           D                                      days

       1:8:1 Assessment: $10 WAIVED 1:8:1 Fine: WAIVED
       1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                              charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Monday, March 11, 2019
                                                                                 Date of Imposition of Sentence


   Received./~      DUSM
                                                                                 ~ARRYM              KURREN
                                                                                 UNITED STATES MAGISTRATE JUDGE


   Clerk's Office Copy                                                                                                        3:19-mj-21209
